DETAILED ACTION
This office action is a response to the 371 application entering national stage from PCT/KR2019/007547 filed on June 21, 2019.
Claims 1-15 are pending.
Claims 1-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al., “Summary of remaining issues on beam failure recovery”, R1-1803637, cited in the IDS, hereinafter Huawei’637, in view of Huang et al. U.S. Patent Application Publication 2021/0083746, hereinafter Huang.

Regarding Claim 1, Huawei’637 discloses a method for performing beam failure recovery by a user equipment (UE) in a wireless communication system (Section 1-3 Beam Failure recovery procedure), the method comprising: 
transmitting a beam failure recovery request to a base station by the UE in a beam failure situation (Section 2.2-2.5 Indication of beam failure instance and transmission of a beam failure recovery request; When the qualities of multiple beams are above the configured threshold for new candidate beam selection, UE can select one of them to transmit BFRQ by implementation); 
and performing the beam failure recovery by monitoring a response to the beam failure recovery request (Section 2.3-205 Monitoring for response to beam failure recovery request monitoring CORESETs which can be signaled by a higher layer parameter from the network), 
wherein whether to stop performing the beam failure recovery is determined by monitoring monitoring spaces configured based on one or more control resource sets configured for the UE (Section 2.1-2.5  A UE is configured with one control resource set by higher layer parameter Beam-failure-Recovery-Response-CORESET and with search space provided by higher layer parameter search-space-config, as described in subcaluse 10.1, for monitoring PDCCH in the control resource set; Section 3.7 If UE can decoded PDCCH in old CORESET for the duration between beam failure declaration and first BFRQ transmission, and the quality of old CORESET DMRS is better than new identified DL RS, beam failure recovery procedure can be stopped. If UE can decode PDCCH successfully on old CORESET(s) with a better quality than the new identified DL RS, UE should reset the running BFR timer, stop the ongoing beam failure recovery procedure, and monitor PDCCH on old CORESET).
Huawei’637 discloses transmission of a beam failure recovery request and monitoring of a response to the beam failure recovery request in which based on the monitoring the beam 
However, Huang more specifically teaches wherein performing the beam failure recovery is stopped when a beam quality for at least one except for a control resource set configured only for beam failure recovery among the one or more control resource sets meets a predetermined requirement (Paragraph [0132] Before completion of the BFR, if the preset quantity of pieces of control information is received on the first CORESET, and/or, it is detected that beam quality of the beam corresponding to the at least one CORESET or the beam corresponding to the preset quantity of CORESETs meets the preset reliability weight, it is determined that the beam corresponding to the first CORESET has been recovered, and the first device terminates the ongoing BFR process; Paragraph [0113-0184] the UE may continue to detect the control information (for example, continue to detect the PDCCH) on the existing CORESET, or stop detecting the control information (for example, stop detecting the PDCCH) after the BFR process is started. There might be a scenario where the reception of the control information (or the PDCCH) on the existing CORESET will terminate the ongoing BFR process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei’637 with the teachings of Huang. Huang provides a solution for preventing a waste of resources and adversely affecting system performance. Huang provides a solution to solve a problem in the related art that after a UE detects a beam failure and reports a BFR request, transmission and reception of control 

Regarding Claim 2, Huawei’637 in view of Huang disclose the method of Claim 1. Huawei’637 in view of Huang further disclose wherein whether to stop performing the beam failure recovery is determined when control information is received via any one of the one or more control resource sets (Huawei’637 Section 2.1-2.5 and 3.5; Huang Paragraph [0113-0184] the UE may continue to detect the control information (for example, continue to detect the PDCCH) on the existing CORESET, or stop detecting the control information (for example, stop detecting the PDCCH) after the BFR process is started. There might be a scenario where the reception of the control information (or the PDCCH) on the existing CORESET will terminate the ongoing BFR process).

Regarding Claim 3, Huawei’637 in view of Huang disclose the method of Claim 2. Huawei’637 in view of Huang further disclose wherein the one or more control resource set configured for the UE are located in a search space other than a search space configured to detect the response to the beam failure recovery request signal from the base station (Huawei’637 Section 2.1-2.5; Huang Paragraph [0026, 0040, 0057 and 0178-0208] continue to, starting from the time slot N+K, detect control information used to schedule a preset type of signal on the first CORESET; and/or continue to, starting from the time slot N+K, detect control information with a preset format on the first CORESET; and/or continue to, starting from the time slot N+K, detect control information with a preset aggregation level on the first CORESET; and/or 

Regarding Claim 4, Huawei’637 in view of Huang disclose the method of Claim 2. Huawei’637 in view of Huang further disclose wherein the control information is downlink control information (Huawei’637 Section 2.3-2.5 and 3.5; Huang Paragraph [0004 and 0176]).

Regarding Claim 5, Huawei’637 in view of Huang disclose the method of Claim 2. Huawei’637 in view of Huang further disclose wherein a beam for at least one except for the control resource set configured only for the beam failure recovery among the one or more control resource sets is a beam corresponding to a control resource set receiving the control information, at least one beam among all beams corresponding to a control resource set configured before the beam failure, at least one beam among beams configured for beam failure detection, or a combination thereof (Huawei’637 Section 2.1-2.5 A UE is configured with one control resource set by higher layer parameter Beam-failure-Recovery-Response-CORESET and with an associated search space provided by higher layer parameter search-space-config, as described in subcaluse 10.1, for monitoring PDCCH in the control resource set. a CORESET-BFR and its corresponding search space is configured with ControlResourceSetId and SearchSpaceId which are configured in PDCCH-Config IE. One CORESET-BFR may have multiple search space CORESET-BFR which violate the one-to-one mapped relationship between CORESET-BFR and its dedicated search space. When the qualities of multiple beams are above the configured threshold for new candidate beam selection, UE can select one of them to transmit BFRQ by implementation; Huang Paragraph [0004-0005 and 0025] The transmission beam corresponding 

Regarding Claim 6, Huawei’637 in view of Huang disclose the method of Claim 1. Huawei’637 in view of Huang further disclose wherein the beam quality is a hypothetical block error rate (BLER) (Huawei’637 Section 3.3; Huang Paragraph [0183]).

Regarding Claim 9, Huawei’637 in view of Huang disclose the method of Claim 1. Huawei’637 in view of Huang further disclose wherein the monitoring for determining whether to stop performing the beam failure recovery is started at a time of detection of a beam failure, at a time of transmission of the beam failure recovery request, or a specific time after the time of detection or the time of transmission (Huawei’637 Section 3.2; Huang Paragraph [0074-0090] Starting from the time slot N+K, detect control information used to schedule signal with at least one preset type on the first CORESET; and/or continue to, starting from the time slot N+K, detect control information with at least one preset format on the first CORESET; and/or continue to, starting from the time slot N+K, detect control information with at least one preset aggregation level on the first CORESET; and/or continue to, starting from the time slot N+K, detect control information corresponding to at least one preset search space on the first CORESET. During a process of continuing to detect at least part of the control information on 


Regarding Claim 13 and 14, see the rejection of Claim 1 and 2. Claim 1 and 2 are method claims corresponding to the UE of Claim 13 and 14 with the same features. Therefore the same rejection applies as the rejection of Claim 1 and 2. See Figures 3-6 and Paragraph [0188-0190] of Huang for corresponding structure.

Regarding Claim 15, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the device of Claim 15 with the same features. Therefore the same rejection applies as the rejection of Claim 1. See Figures 3-6 and Paragraph [0188-0190] of Huang for corresponding structure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei’637 in view of Huang as applied to claim 1 above, and further in view of Zhou et al. U.S. Patent Application Publication 2019/0245737, hereinafter Zhou.

Regarding Claim 7, Huawei’637 in view of Huang disclose the method of Claim 1. Huawei’637 in view of Huang fail to explicitly disclose wherein the predetermined requirement is any one of: 1) when the beam quality remains below a predetermined threshold for a predetermined time; 2) when the beam quality is detected as below the predetermined threshold continuously a predetermined number of times or more; or 3) when the beam quality is detected 
However, Zhou more specifically teaches wherein the predetermined requirement is any one of: 1) when the beam quality remains below a predetermined threshold for a predetermined time; 2) when the beam quality is detected as below the predetermined threshold continuously a predetermined number of times or more; or 3) when the beam quality is detected as below the predetermined threshold continuously the predetermined number of times or more within the predetermined time (Figure 19; Paragraph [0350] in response to detecting the number of beam failure instances, may start a beam failure recovery timer (e.g., beamFailureRecoveryTimer) based on an initial timer value. When the beam failure recovery timer is running, the wireless device may access radio link quality of reference signals for identifying a reference signal as a candidate beam. when the wireless device doesn't identify a candidate beam, the wireless device may stop the beam failure recovery timer. Stopping the beam failure recovery timer, in response to no candidate beam being identified, may reduce a duration of a beam failure recovery, or power consumption of the wireless device. In response to stopping the beam failure recovery timer, the wireless device may complete the beam failure recovery and/or report to higher layer (e.g., MAC or layer 3) of the wireless device information indicating that the beam failure recovery fails due to no candidate beam being identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei’637 in view of Huang with the teachings of Zhou. Zhou provides a solution for enables stopping the beam failure recovery timer, thus reducing duration of a beam failure recovery and power consumption of the wireless device (Zhou Abstract; Paragraph [0034 and 0330]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei’637 in view of Huang and Zhou as applied to claim 7 above, and further in view of Yoshioka et al. U.S. Patent Application Publication 2021/0058797, hereinafter Yoshioka.

Regarding Claim 8, Huawei’637 in view of Huang and Zhou disclose the method of Claim 7. Huawei’637 in view of Huang and Zhou may not specifically disclose wherein the predetermined time is shorter than a time set in a timer related to a radio link failure.
However, Yoshioka more specifically teaches wherein the predetermined time is shorter than a time set in a timer related to a radio link failure (Paragraph [0405-0418] Beam recovery failure in which beam recovery procedure stops and radio link failure is indicated in which a preconfigured maximum number of transmissions and out of sync indications are determined before a timer expires. That is a time period shorter than the radio link failure timer expiring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei’637 in view of Huang and Zhou with the teachings of Yoshioka. Yoshioka provides a solution in which recovery from a beam damage is controllable (Yoshioka Abstract; Paragraph [0006-0010]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei’637 in view of Huang as applied to claim 1 above, and further in view of Huawei et al. “Beam Failure Recovery”, R1-1708135, cited in the IDS, hereinafter Huawei’135.

Regarding Claim 10, Huawei’637 in view of Huang disclose the method of Claim 9. Huawei’637 in view of Huang briefly disclose blind detection and procedure to stop but fail to explicitly disclose wherein in performing the beam failure recovery, the response is monitored by performing blind detection on a search space configured to detect the beam failure, and wherein the monitoring for determining whether to stop performing the beam failure recovery is performed by performing blind detection on search spaces other than the search space configured to detect the beam failure among search spaces configured in the UE.
However, Huawei’135 more specifically teaches wherein in performing the beam failure recovery, the response is monitored by performing blind detection on a search space configured to detect the beam failure, and wherein the monitoring for determining whether to stop performing the beam failure recovery is performed by performing blind detection on search spaces other than the search space configured to detect the beam failure among search spaces configured in the UE (Figure 11 and Section 2.2.1 and 2.2.4 UE detects beam failure occurs and in the meanwhile a new candidate beam is also identified by measurement. In this case, UE can trigger the beam failure request which also conveys the new beam information. And in the subsequent subframe, UE is expected that gNB will transmit the beam failure response with its recommended beam and thus perform the blind detection within the search space corresponding to the beam. UE reports its recommended new beam and the associated beam quality information on the beam failure request signal. In this case, gNB can directly use the recommended beam for the subsequent DL scheduling and the beam quality information can be used for the link adaptation. In addition, UE’s blind detection behavior of PDCCH after sending the beam failure recovery request will change and it will be associated with its recommended beam instead of previous configured beam. For the blind detection of the NR-PDCCH, the spatial QCL 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei’637 in view of Huang with the teachings of Huawei’13. Huawei’135 provides a solution for robustness against beam pair link blocking and efficient beam failure recovery mechanisms (Huawei’135 Introduction).

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei’637 in view of Huang and Huawei’135 as applied to claim 10 above, and further in view of Asustek “Remaining details on search space”, R1-1804031, cited in the IDS, hereinafter Asustek.

Regarding Claim 11, Huawei’637 in view of Huang and Huawei’135 disclose the method of Claim 9. Huawei’637 in view of Huang and Huawei’135 disclose blind detection of 
However, Asustek teaches wherein a number of the search spaces where the blind detection is performed is limited to a predetermined value, and wherein when the number of search spaces currently subject to blind detection exceeds the predetermined value, the blind detection may be performed preferentially on the search space configured to detect the beam failure (Section 1 and 2 PDCCH candidates are mapped to search-space-sets until either or both limit(s) of (number of blind decodes, CCEs for channel estimation) is/are met at least with the following rule; Considering both limit of number of blind decode and CCE number for channel estimation, detail of PDCCH candidates mapping rules needs further discussion, for example, how PDCCH candidates mapping rule works during BFR procedure. PDCCH with gNB response shall be prioritized in PDCCH candidates mapping rule. Accordingly, we propose two possible alternatives for prioritizing BFR-CORESET/BFR-search space in PDCCH mapping rule. First alternative is that gNB configures BFR-CORESET/BFR-search space such that it has highest priority in PDCCH mapping rule. Second alternative is that gNB configures a common search space as BFR-search space which has highest priority in PDCCH mapping rule). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei’637 in view of Huang and Huawei’135 with the teachings of Asustek. Asustek provides a solution for efficiently 

Regarding Claim 12, Huawei’637 in view of Huang, Huawei’135 and Asustek disclose the method of Claim 11. Huawei’637 in view of Huang, Huawei’135 and Asustek further disclose wherein in performing the beam failure recovery, if no response to the beam failure recovery request is received, the steps are repeatedly performed from transmitting the beam failure recovery request, and wherein when the predetermined requirement is met, the step currently being performed is stopped (Huawei’135 Section 2.2.3-2.2.4 UE attempts to send the beam failure report on the UL control channel with previous configured UL beam, but unfortunately, the configured UL beam fails. UE expects to receive the beam failure recovery response later but the detection of the response also fails as gNB will not sent it without receiving the beam failure report. UE is then aware of that UL beam may also fail and retransmits the beam failure report with the dedicated resource for beam failure recovery).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414